985 So. 2d 60 (2008)
Guirla FOURCAND, Appellant,
v.
Enick FOURCAND, Appellee.
No. 5D07-1780.
District Court of Appeal of Florida, Fifth District.
June 20, 2008.
*61 Robert J. Wheelock, Eric Lee Bensen and Michael B. Jones, of the Wheelock Law Firm, LLC, Orlando, for Appellant.
Terry L. Bledsoe, of Law Offices of Terry L. Bledsoe, P.A, Longwood, for Appellee.
PALMER, C.J.
Guirla Fourcand (wife) appeals the trial court's final order dissolving the parties' marriage. Determining that the trial court committed no reversible error, we affirm.
The wife's main argument on appeal is that the trial court reversibly erred in denying her motion to open the case based upon the alleged incompetence of her trial counsel, said motion having been filed after the trial court orally announced its findings at the conclusion of the dissolution hearing. We disagree.
The trial court's grant or denial of a motion to open, modify, or vacate a judgment of dissolution of marriage lies within the sound discretion of the trial court. Paris v. Paris, 412 So. 2d 952 (Fla. 1st DCA 1982).
In this case, the wife's motion set forth the additional evidence she would have presented to the court if her motion to open was granted. The trial court which heard the motion and which presided over the dissolution hearing was in the best position to determine whether to allow the case to be opened to present this additional evidence. Nothing in the record supports the wife's contention that the failure to open case was an abuse of discretion.
AFFIRMED.
SAWAYA and ORFINGER, JJ., concur.